Title: Sunday 13th 1780.
From: Adams, John Quincy
To: 


       This morning Mr. Deneufville came and My Pappa, Commodore Gillon, Mr. Holdenpyl, Captn. Joyner Mr. Appleton Brother Charles and myself went to Haerlem to a Country Seat belonging to Mr. Deneufville. We went to see some curiosities. We saw a great number of stuff’d birds. We saw also a stuff’d Lion. After this we dined at Mr. Deneufville’s seat. After dinner we took a walk to the wood. We walked there till six o clock and then went back to Mr. Deneufville’s seat. We stay’d there till about 8 o clock and then took leave of Mr. Holdenpyl who is going back to Rotterdam where he lives. He is to set away for Rotterdam at ten o clock. At eight o clock we set out Mr. Deneufville, Pappa Commodore Gillon, and My Brother Charles in one Carriage, and Captn. Joyner Mr. Appleton and myself in the other. At about 10 o clock at night we arrived at our lodgings. We wish’d good night to the whole company and then came in.
      